DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
  Claims 1,2,3,4,5,6,8,13,14,15,18,19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Takahashi et al. (U.S. Patent No. 10,944,927 B2)

        Regarding claim 1, claim 1 is an obvious variant of claim 1 of Takahashi et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the application is an obvious variant of claim1 of Takahashi et al.
 Regarding claim 2, claim 2 of the instant application is identical to claim 1 of Takahashi et al. 
Regarding claim 3, claim 3 of the instant application is identical to claim 3 of Takahashi et al. 
Regarding claim 4, claim 4 of the instant application is identical to claim 4 of Takahashi et al. 
Regarding claim 5, the limitation in claim 5 is disclosed in party of claim 1 of Takahashi et al. and claim 5 of Takahashi et al; therefore claim 5 of the instant application is an obvious variant of claim 1 and claim 5 of Takahashi et al. 


        Regarding claim 8, claim 8 is an obvious variant of claim 8 of Takahashi et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 8 of the application is an obvious variant of claim 8 of Takahashi et al.
        Regarding claim 13, claim 13 is an obvious variant of claim 12 of Takahashi et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 13 of the application is an obvious variant of claim 12 of Takahashi et al.
        Regarding claim 14, claim 14 is identical to claim 13 of Takahashi et al.
        Regarding claim 15, claim 15 is an obvious variant of claim 14 of Takahashi et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 15 of the application is an obvious variant of claim 14 of Takahashi et al.
        Regarding claim 18, claim 18 is an obvious variant of claim 15 of Takahashi et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 18 of the application is an obvious variant of claim 15 of Takahashi et al.
	Regarding claim 19, claim 19 is an obvious variant of part of limitation of claim 15 of Takahashi et al. Although the conflicting claims are not identical, they are not patentably from each other.  


Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.  Claims 1-6 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ogura et al. (US Pub. No.: US 2006/0221667 A1).
           Regarding claim 1, Ogura et al. discloses an image sensor device (Para 28; solid state image pickup device), comprising:
         a first photodiode  (Fig. 3; Para 52; photodiode PD) disposed in a substrate (Fig. 3; Para  11, 50, 57 ; semiconductor substrate )  and configured to generate charges in response to radiation;
         a first transistor (Figs. 1, 3; Para 30; MOS transistor M3 ) disposed adjacent to the first photodiode; 
         a floating diffusion region  (Para 30; floating diffusion region FD) configured to store the charges; 

         and a second transistor (Para 29,32; transfer MOS transistor M1) disposed over the substrate between the first photodiode and the reset transistor ( Fig 1 ; wherein transistor M1 is located between photodiode PD and reset transistor M2) ,
       wherein the first transistor (Para 30; a source or a drain region of a transfer transistor M3 is connected to the floating diffusion region FD) and the second transistor (Para 30; A photodiode PD is connected to a floating diffusion region FD through a 
first transfer MOS transistor M1) are configured to generate a first electric field and a second electric field, respectively, to move the charges generated by the first photodiode to the floating diffusion region (Para 33, 34; a control signal ɸ TX is supplied to the gate of a transfer MOS transistor M1, a control signal ɸ S is supplied to a  transfer MOS transistor M3. A control signal ɸ TX controls the transfer of carriers 
accumulated in a photodiode PD to a floating diffusion region FD.  A control 
signal ɸ S controls the transfer of carriers which have been overflown from 
the photodiode PD and accumulated in an additional capacitor CS, to a floating 
diffusion region FD. ).
Regarding claim 2, Ogura et al. discloses the image sensor device according to Claim 1, wherein the second transistor is further configured to generate a third electric field to move the charges to a source or a drain region of the second transistor (Fig. 3; Para 30; a photodiode PD is connected to a FD through a transfer MOS transistor M1; therefore there must be electric filed to transfer charge to source/drain of M1).

Regarding claim 4, Ogura et al. discloses the image sensor device according to claim 1, wherein the first transistor and the second transistor are disposed on diagonally opposite sides of the first photodiode (Figs.1 and 3; wherein transistor M3 and M1 are disposed on diagonally opposite side of photodiode) .
Regarding claim 5, Ogura et al. discloses wherein the first transistor and the second transistor are enabled by a first pulse and a second pulse, respectively, during a shutter operation,  and the first pulse is offset from the second pulse (Fig. 2;  Para 46; At time t9, a high level of a control signal .ɸ TX is supplied to a first transfer MOS transistor M1, and at the same time, a high level of a control signal ɸ S is supplied to a second transfer MOS transistor M3.  Thereby, the first and second transfer MOS transistors M1 and M3 are turned on. Fig. 2; Para 38,para 44; wherein at time t1, a high level of control signal ɸ S is supplied to transfer MOS wherein  low level of control signal ɸ TX is supplied.) ).
Regarding claim 6, Ogura et al. discloses the image sensor device according to Claim 1, wherein the first transistor and the second transistor are enabled by a third pulse and a fourth pulse, respectively, during a readout operation, and the third pulse and the fourth pulse have opposite polarities (Fig. 2; Para 47; at time t10, the low-level control .
4. Claim 13, 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Machida et al. (US Pub. No.: US 2019/0075261 A1).
       Regarding claim 13, Machida et al. discloses an image sensor device (Para 126-127; CMOS image sensor 10 includes a pixel array unit 11 formed on a semiconductor substrate), comprising:
a semiconductor substrate (Para 127; semiconductor substrate);
a plurality of unit pixels (Para 129; unit pixels 20); 
a floating diffusion region disposed at a center of the plurality of unit pixels ( Figs. 5, 6; Para 173-176; floating diffusion; wherein floating diffusion is located in the center between photodiode PD2 and photodiode PD1) ; and
a reset transistor adjacent to the plurality of unit pixels and configured to reset the floating diffusion region ( Para 149; reset transistor 24) ;
wherein each of the plurality of unit pixels comprises:
a first photodiode disposed in the semiconductor substrate and configured to generate first charges in response to radiation  ( Para 169-172; Fig.6 ; photodiode PD2; wherein PD2 photoelectrically convert the received light into photocharges of the amount of charges corresponding to the amount of light and store the 
a second photodiode configured to generate second charges in response to the radiation (Para 169-172; photodiode PD1; wherein PD2 photoelectrically convert the received light into photocharges of the amount of charges corresponding to the amount of light and store the photocharges);  a first transistor disposed over the first photodiode (Para 169-170; shutter   transistor 23 wherein it is disposed above PD2) ; and
a second transistor disposed over the first photodiode (Para 169; transfer transistor 22; wherein it is disposed above PD2 as shown in Fig 5, Fig, 6) between the reset transistor and the floating diffusion region ( Fig. 5; wherein Fig. 5 shows that transfer transistor 22 is between FD and reset transistor 24 ) , 
wherein at least one of the first transistor and the second transistor is configured to generate an electric field moving the first charges generated by the first photodiode (Para 174; The transfer transistor 22 is made conductive in response to the transfer signal TG2, thereby transferring photocharges photoelectrically converted by the second photodiode PD2 and stored in the photodiode PD.sub.2 to the floating diffusion FD. Para 184; wherein signal charges stored in the second photodiode PD2 are discharged to the high potential side power source when the shutter transistor 23 is made conductive).
Regarding claim 14, Machida et al. discloses the image sensor device according to Claim 13, wherein the floating diffusion region is further configured to receive the second charges generated by each of the second photodiodes (Para 174; The transfer transistor 21 is made conductive in response to the transfer signal TG1, thereby .
5.  Claim 18 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cho et al. (US Pub. No.: US 2016/0142653 A1).
Regarding claim 18, Cho et al. discloses a method of operating an image sensor device (Figs. 1, 7; image sensor 100), the method comprising:
configuring a photodiode to generate charges in response to radiation ( Para 78; photo diode PD) ; 
biasing a first transistor (Figs. 7, 8; Para 78; NMOS transistor MN2 referred to as a transfer transistor, operates in response to the transfer control signal TG) by a first pulse to generate a first electric field that transfers a first portion of the charges from the photodiode,  via the first transistor and toward a floating diffusion region in a first period during a readout operation (Fig.8; MN2 transfers charges accumulated to a floating diffusion node FD); and
biasing a second transistor (Figs. 7,8; Para 78; NMOS transistor MN6 operates in response to an overflow control signal OG, serve to prevent charge in the photo diode region, from overflowing) by a second pulse to generate a second electric field that transfers a second portion of the charges in a direction, away from the second transistor,  from the photodiode to the floating diffusion region during the readout operation, wherein the second transistor and the floating diffusion region are disposed on opposite sides of 
wherein the first pulse and the second pulse have a same polarity (Fig. 8; Para 82; wherein during reset, transfer operation and Read operation, the control signal OG and control signal TG have a same polarity) .

Allowable Subject Matter
6.	Claims 7 , 9-12, 16,17,  20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, none of the prior art discloses  the first transistor comprises a gate electrode extending in the substrate and having a bottom surface lower than the first photodiode in combination of other limitation in the claim. 
Regarding claim 9, none of the prior art discloses “the second photodiode overlaps a gate electrode of the first transistor” in combination of other limitation in its base claims. 
         Regarding claim 10, none of the prior art discloses wherein the charges are configured to move between the first photodiode and the second photodiode through a channel in the substrate in combination of other limitation in its base claims.

	Regarding claim 12, none of the prior art discloses “comprising an isolation structure laterally surrounding the second layer of the second photodiode” in combination of other limitation in its base claims.
     Regarding claim 16, none of the prior art discloses “ The image sensor device according to Claim 15, wherein the first layer of the second photodiode in each unit pixel contacts the first photodiode of the same unit pixel” in combination of other limitation in its base claims. 
      Regarding claim 17, none of the prior art discloses The image sensor device according to Claim 15, wherein the second layer of each of the second photodiodes overlaps a gate electrode of the first transistor in the respective unit pixel’ in combination of other limitation in its base claims.  
	Regarding claim 20, none of the prior art discloses “the third pulse is overlapped with the second pulse during the readout operation” in combination n of other limitation in the claim. 


7. Claim 8 and claim 15, 19 would be allowable if rewritten to overcome the rejection(s) under double patenting as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claim 8, none of the prior art discloses “a second photodiode in the substrate, wherein the first photodiode and the second photodiode are stacked in a depth direction of the substrate” in combination of its base claim. 
	Regarding claim 15, none of the prior art discloses “wherein each of the second photodiodes comprises a first layer having a first dopant type and a second layer having a second dopant type, and the first layers of the second photodiodes in adjacent unit pixels are connected to each other” in combination of its base claim. 
	Regarding claim 19 , none of the prior art discloses “the first transistor and the second transistor are further enabled by a third pulse and a fourth pulse, respectively, during a shutter operation for moving residues of the charges out of the photodiode” in comaibnion of its base claim. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                             
/XI WANG/Primary Examiner, Art Unit 2696